

EXHIBIT 10.34
FIRST AMENDMENT
TO THE
BAXTER INTERNATIONAL INC. AND SUBSIDIARIES
PENSION PLAN
(Amended and Restated January 5, 2018)
Pursuant to Section 11.1 of the Baxter International Inc. and Subsidiaries
Pension Plan, as amended and restated effective January 5, 2018 (the “Plan”),
the Plan is amended in the following particulars, effective as of January 5,
2018 unless otherwise indicated below:
1.By adding the following new paragraph at the end of Section 2.18 of the Plan:
“Notwithstanding any provision of the Plan to the contrary, an Employer’s
classification as to whether an individual constitutes an Employee will be
determinative for purposes of an individual’s eligibility under the Plan. An
individual who is classified as an independent contractor (or other non-employee
classification) will not be considered an Employee and will not be eligible for
participation in the Plan, regardless of any subsequent reclassification of such
individual as an Employee, or an employee of an Employer, by an Employer, any
government agency, court or other third-party. Any such reclassification will
not have a retroactive effect for purposes of the Plan.”
2. By substituting the following three subsections for subsections 2.42(c) and
(d) of the Plan:
“(c) the Participant’s service with an Employer after December 31, 2006, that
would have constituted Years of Service if the Participant had not elected to
cease accruing benefits as of December 31, 2006, pursuant to subsection 3.1(c);
plus
(d) the Participant’s Years of Service under subsection 2.53(b) after the date
on which he or she is reemployed after December 31, 2006; minus
(e) any Years of Service under subsection 2.53(a) attributable to prior Lump
Sums of $5,000 or less.”
3. By substituting the following for subsection 3.3(b) of the Plan:
        1

--------------------------------------------------------------------------------



“(b) Re-Employment after December 31, 2006. Notwithstanding the foregoing, a
Participant who incurred a Termination of Employment, and is subsequently
re-employed after December 31, 2006, will not be eligible to resume accruing
benefits under the Plan. Such Participant’s Accrued Benefit will be fixed as of
the date on which he incurred the Termination of Employment. An Eligible
Employee who incurred a Termination of Employment prior to having become a
Participant, and who is subsequently re-employed after December 31, 2006, will
not be an Eligible Employee and will not become a Participant.”
4. By substituting the following for the fourth sentence of each of subsections
4.1(b), 4.2(b), 4.3(b), and 4.4(c), as well as substituting the following for
the fifth sentence of subsection 4.5(b), of the Plan:
“In order to receive a Pension Benefit by the applicable Payment Date, the
Administrative Committee must have received from the Participant a complete and
accurate application by the later of 55 days from the date the application is
generated or the requested Payment Date, or the Payment Date may be delayed.”


5. By substituting the following for Section 6.7 of the Plan:
“6.7. Designation of Beneficiary. Subject to subsection 7.4(d) and Section 13.4,
a Participant’s surviving Spouse is entitled to the Death Benefit, if any, which
is payable with respect to the Participant. A Participant may designate a
Beneficiary who is not the Participant’s surviving Spouse, provided that such
surviving Spouse consents to the designation. The designation of such
Beneficiary can be made only after the notice required by Code Section
417(a)(3)(B) is provided to the Participant during the time periods specified in
Code Section 417 and will be effective only if the consent of the surviving
Spouse:
(i) is in writing;
(ii) acknowledges the effect of the Participant’s designation of a Beneficiary
other than the Spouse and the identity of such Beneficiary; and
(iii) is witnessed by a notary public; provided, however, such consent will be
deemed to have been granted where it is established to the satisfaction of the
Administrative Committee that the consent of the Spouse cannot be obtained
because (1) there is no surviving Spouse, (2) the surviving Spouse cannot be
located, or (3) there exist such other circumstances as may be prescribed by
regulations under ERISA or the Code. Consent of the surviving Spouse to a
designated Beneficiary and any contingent Beneficiary is irrevocable. Each
change from one non‑Spouse
        2

--------------------------------------------------------------------------------



Beneficiary to another, or change of contingent Beneficiary, requires a new
consent from the surviving Spouse.
If the Participant dies leaving no surviving Spouse and either (a) the
Participant failed to file a valid beneficiary designation form, or (b) all
persons designated on the beneficiary designation form have predeceased the
Participant, the Participant’s Death Benefit described in Section 6.4 will be
paid in a lump sum to the Participant’s estate. If an estate is not opened on
behalf of the Participant, then the Participant’s Death Benefit described in
Section 6.4 will be distributed in a lump sum to the duly authorized individual
properly designated by any applicable small estate affidavit or similar
documentation issued pursuant to applicable state law.
Notwithstanding any provision of the Plan to the contrary, with respect to the
death of any Participant, if such Participant had designated his or her Spouse
as his or her Beneficiary, then a subsequent divorce decree or a Qualified
Domestic Relations Order (as defined in Section 13.4) that relates to such
Spouse will be deemed to have revoked the Participant’s designation of the
Spouse as his or her Beneficiary unless a subsequent Beneficiary designation
form naming the Spouse as a Beneficiary is filed with the Plan. In addition, to
be entitled to receive any benefit of a Participant, a Beneficiary must be alive
or in existence at the time of the Participant’s death. In the event that the
order of the deaths of the Participant and any Beneficiary cannot be determined
or have occurred within 120 hours of each other, the Participant will be deemed
to have survived. In the event that the death of the Participant or any
Beneficiary is the result of a criminal act involving any other Beneficiary, a
person convicted of such criminal act will not be entitled to receive any
benefit under the Plan. In accordance with rules and procedures established by
the Administrative Committee, a Beneficiary may disclaim all or any portion of
the benefit payable to him or her under the Plan, provided that such disclaimer
meets the requirements of a ‘qualified disclaimer’ under Code Section 2518 and
the Treasury Regulations and other guidance issued thereunder, and the
requirements of applicable state law.”
6. By substituting the following for the first sentence of subsection 7.4(g) of
the Plan:
“Except as otherwise provided below, a Participant may not change his form of
payment or designate a new Beneficiary after his Payment Date (or, if later,
after the last day on which he is permitted to revoke his election pursuant to
subsection (c)), even if his Beneficiary dies or he is divorced from his
Beneficiary.”
7. By substituting the following for subsection 7.5(d) of the Plan:
“(d) Each Participant, alternate payee and Beneficiary must file with the
Administrative Committee from time to time his or her post office address and
each change of post office address. Any communication, statement or
        3

--------------------------------------------------------------------------------



notice addressed to a Participant, alternate payee or Beneficiary at his or her
last post office address filed with the Administrative Committee, or if no
address is filed with the Administrative Committee then, in the case of a
Participant, at the Participant’s last post office address as shown on the
Employer’s records, will be considered a notification for purposes of the Plan
and will be binding on the Participant, alternate payee and Beneficiary for all
purposes of the Plan. If the Administrative Committee notifies a Participant,
alternate payee or Beneficiary that he or she is entitled to a benefit under the
Plan, and the Participant, alternate payee or Beneficiary fails to claim his or
her benefit or make his or her whereabouts known to the Administrative Committee
within a reasonable time after the notification; or if payment of a benefit is
made to a Participant, alternate payee or Beneficiary and such payment remains
unclaimed; the Administrative Committee will make reasonable efforts to locate
the Participant, alternate payee or Beneficiary. Such measures may include:
(i) Searching Plan and related plan and publicly-available records or
directories for alternative contact information;
(ii) Utilizing a commercial locator service, credit reporting agency, or
proprietary internet search service;
(iii) Attempting contact with the Participant, alternate payee or Beneficiary
via email and/or telephone; and
(iv) Sending a registered letter, return receipt requested, to the last known
address of such Participant, alternate payee or Beneficiary.
In the event that the Administrative Committee is unable after a reasonable
effort to locate a Participant, alternate payee or Beneficiary to whom a benefit
is due by the date as of which payment is required to commence pursuant to the
applicable provision of this Section 7.5, such benefit will be forfeited in
accordance with rules and procedures established by the Administrative
Committee; provided, however, that if such Participant or Beneficiary
subsequently makes an application for such benefit, the forfeited benefit will
be restored, with appropriate adjustments. Nothing contained herein will be
construed to preclude the Administrative Committee from using any other method
permitted by applicable law to satisfy the Plan’s obligations to a missing
Participant, alternate payee or Beneficiary, including use of the Pension
Benefit Guaranty Corporation Missing Participant Program, if applicable. Checks
that are not cashed, deposited or otherwise negotiated will be handled
(including the forfeiture and reinstatement of such amounts) in accordance with
rules and procedures established by the Administrative Committee, including
those rules and procedures described above.”
        4

--------------------------------------------------------------------------------



8. By substituting the following for Section 8.10 of the Plan:
“8.10 Claims Procedure. Each person entitled to benefits under the Plan (the
‘Applicant’) must submit a written claim for benefits to the Administrative
Committee (or its delegate, as the Administrative Committee may direct). Such
claim shall be filed not more than one year after the Applicant knows (or with
the exercise of reasonable diligence would know) of the existence of a basis for
a claim; provided that nothing herein shall be construed to permit the
forfeiture of a Participant’s benefit for failure to file a timely application
for such benefit; and provided further that the Administrative Committee may
waive or extend such requirement in its sole discretion. If a claim for benefits
by the Applicant is denied, in whole or in part, the Administrative Committee
will cause the Applicant to be furnished, within 90 days after receipt of such
claim (or within 180 days after receipt if special circumstances require an
extension of time), a written notice which specifies the reason for the denial,
refers to the pertinent provisions of the Plan on which the denial is based,
describes any additional material or information necessary for properly
completing the claim and explains why such material or information is necessary,
and explains the claim review procedures of this Section 8.10. Such notice will
further describe that the Applicant has a right to bring a civil action under
Section 502 of ERISA if his claim is denied after an appeal and review. Any
Applicant whose claim is denied under the provisions described above may request
a review of the denied claim by written request to the Administrative Committee
within 60 days after receiving notice of the denial. In connection with such
request, the Applicant or his authorized representative may review pertinent
documents and may submit issues and comments in writing. If such a request is
made, the Administrative Committee will make a full and fair review of the
denial of the claim and will make a decision not later than 60 days after
receipt of the request, unless special circumstances (such as the need to hold a
hearing) require an extension of time, in which case a decision will be made as
soon as possible but not later than 120 days after receipt of the request for
review, and written notice of the extension will be given to the Applicant
before the commencement of the extension. The decision on review must be in
writing and must include specific reasons for the decision and specific
references to the pertinent provisions of the Plan on which the decision is
based. Such notice will further describe that the Applicant has a right to bring
a civil action under ERISA Section 502 if his claim is denied after an appeal
and review. No person entitled to benefits under the Plan has any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court prior to his filing a claim for benefits and exhausting
all of his rights under this Section 8.10, or more than six months after receipt
of the decision on review. Although not required to do so, an Applicant may
choose to state the reason or reasons he believes he is entitled to benefits,
and may choose to submit written evidence, during the initial claim process or
review of claim denial process. However, failure to state any such reason or
submit such evidence during the initial claim process or review of claim denial
process, or by written notice to the Administrative Committee within 60 days of
the date of the decision on the review of the claim denial, will permanently bar
the Applicant, and his successors in interest, from raising such reason or
submitting such evidence in any forum at any later date. An Applicant whose
claim is denied initially or on review is
        5

--------------------------------------------------------------------------------



entitled to receive, on request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to such claim
for benefits.”


***
[signature follows on next page]
























        6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Baxter International, Inc. has caused this amendment to be
executed by a duly authorized member of the Baxter International Inc.
Administrative Committee this 21st day of December, 2018.
BAXTER INTERNATIONAL INC.
/s/ Mark E. Valerius 
for the Baxter International Inc.
Administrative Committee




        7